



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Margerison, 2022 ONCA 211

DATE: 20220311

DOCKET: C68863

Huscroft, Trotter and George
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adam Margerison

Appellant

Matthew Gourlay, appearing as duty
    counsel

Sam Weinstock, for the respondent

Heard and released orally:
    March 10, 2022 by video conference

On appeal from the sentence imposed on June
    23, 2020 by Justice Robert Gee of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Mr. Gourlay submits that the 8-year sentence on
    the possession for the purpose of trafficking count was unfit. We disagree.

[2]

The appellant was trafficking fentanyl and
    cannot be said to be unfit having regard to the aggravating circumstances.

[3]

Mr. Gourlay submits, further, that the
    sentencing judge erred in failing to credit the appellant for pre-sentence
    custody on the possession conviction, and with lockdown credit during the early
    COVID period.

[4]

Although the sentencing judge said that he would
    credit pre-trial custody on a 1.5:1 basis by imposing a lesser sentence than he
    otherwise would have, his reasons do not demonstrate that he did so.
    Accordingly, we would deduct 204 days from the 8-year sentence, reflecting
    1.5:1 credit for 136 days pre-trial custody. We are not satisfied that any
    error was made concerning credit for lockdown conditions that requires our
    intervention.

[5]

Leave to appeal sentence is granted. The appeal
    is allowed and the sentence is reduced by 204 days. The other terms and
    conditions remain in place.

Grant
    Huscroft J.A.

Gary
    Trotter J.A.

J.
    George J.A.


